Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 7/13/21.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 7/13/21 are accepted by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities "the patient’s dentition" on line 3 should be “a patient’s dentition”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “an image of a solid block” on lines 1-2 should be “the image of the solid block”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the contour curve” on line 1 should be “a contour curve”.  Appropriate correction is required.
Claim 3 is further objected to because of the following informalities: “the visible buccal or lingual height” on lines 3-4 should be “a visible buccal or lingual height”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the gingival line” on line 2 should be “a gingival line”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: "the shape of the desired dental appliance" in line 2 should be “a shape of the desired dental appliance”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: "the gingival surface" in lines 1-2 should be “a gingival surface”.  Appropriate correction is required.
Claim 8 is further objected to because of the following informalities: "the height of contour" in line 2 should be “a height of contour”.  Appropriate correction is required.
Claim 9 is further objected to because of the following informalities: "repeating steps b)-d)" in lines 1-2 should be “repeating steps b)-c)”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: "the digitized data set" in line 1 should be “a digitized data set”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: "the image of an appliance accessory" in lines 1-2 should be “an image of an appliance accessory”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: "the group" in lines 1-2 should be “a group”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: "the group" in line 2 should be “a group”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: "the group" in line 2 should be “a group”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: "the group" in line 1 should be “a group”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “automatedly” on line 1 should be “automatically”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the patient’s dentition" on lines 3-4 should be “a patient’s dentition”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the curvature" on line 7 should be “a curvature”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the gingival surface" on line 9 should be “a gingival surface”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the height of contour" on lines 9-10 should be “a height of contour”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the contour curve" on line 11 should be “a height of contour”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the buccal or lingual side" on line 12 should be “a buccal or lingual side”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the visible tooth height" on lines 13-14 should be “a visible tooth height”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities "the gingival line" on line 15 should be “a gingival line”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “automatedly” on line 22 should be “automatically”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT 9808327. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  Claim 1 of USPAT 9808327 discloses every limitations in claims 1 and 3 of the instant application, claim 2 of USPAT 9808327 discloses every limitations in claim 2 of the instant application, claim 3 of USPAT 9808327 discloses every limitations in claim 8 of the instant application, claim 4 of USPAT 9808327 discloses every limitations in claim 4 of the instant application, claim 5 of USPAT 9808327 discloses every limitations in claim 9 of the instant application, claim 6 of USPAT 9808327 discloses every limitations in claim 7 of the instant application, claim 7 of USPAT 9808327 discloses every limitations in claim 10 of the instant application, claim 8 of USPAT 9808327 discloses every limitations in claim 12 of the instant application, claim 9 of USPAT 9808327 discloses every limitations in claim 13 of the instant application, claim 10 of USPAT 9808327 discloses every limitations in claim 14 of the instant application, claim 11 of USPAT 9808327 discloses every limitations in claim 15 of the instant application, claim 12 of USPAT 9808327 discloses every limitations in claim 16 of the instant application, claim 13 of USPAT 9808327 discloses every limitations in claim 17 of the instant application, claim 14 of USPAT 9808327 discloses every limitations in claim 18 of the instant application, claim 15 of USPAT 9808327 discloses every limitations in claim 19 of the instant application, claim 16 of USPAT 9808327 discloses every limitations in claim 20 of the instant application, claim 17 of USPAT 9808327 discloses every limitations in claim 9 of the instant application. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT 10213280. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  Claim 1 of USPAT 10213280 discloses every limitations in claim 1 of the instant application (the difference being claim 1 of the instant application recites less limitation of claim 1 of USPAT 10213280, for example, claim 1 of the instant application does not recite “determining a contour curve for the dentition, wherein the contour curve is placed at an offset distance at either the buccal or lingual side of the dentition, wherein the offset distance is a fraction of a visible buccal or lingual height of one of the posterior-most molars” that is recited in the claim 1 of USPAT 10213280, claim 2 of USPAT 10213280 discloses every limitations in claim 2 of the instant application, claim 1 of USPAT 10213280 discloses every limitations in claim 3 of the instant application, claim 4 of USPAT 10213280 discloses every limitations in claim 4 of the instant application, claim 5 of USPAT 10213280 discloses every limitations in claim 5 of the instant application, claim 6 of USPAT 10213280 discloses every limitations in claim 6 of the instant application, claim 10 of USPAT 10213280 discloses every limitations in claim 10 of the instant application, claim 3 of USPAT 10213280 discloses every limitations in claim 8 of the instant application, claim 7 of USPAT 10213280 discloses every limitations in claim 11 of the instant application, claim 8 of USPAT 10213280 discloses every limitations in claim 7 of the instant application, claim 9 of USPAT 10213280 discloses every limitations in claim 9 of the instant application, claim 11 of USPAT 10213280 discloses every limitations in claim 12 of the instant application, claim 12 of USPAT 10213280 discloses every limitations in claim 13 of the instant application, claim 13 of USPAT 10213280 discloses every limitations in claim 14 of the instant application, claim 14 of USPAT 10213280 discloses every limitations in claim 15 of the instant application, claim 15 of USPAT 10213280 discloses every limitations in claim 16 of the instant application, claim 16 of USPAT 10213280 discloses every limitations in claim 17 of the instant application, claim 17 of USPAT 10213280 discloses every limitations in claim 18 of the instant application, claim 18 of USPAT 10213280 discloses every limitations in claim 19 of the instant application. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 7-9, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20010002310 to Chishti et al. (hereinafter "Chishti"), in view of US 20150238345 to Decker et al. (hereinafter "Decker").

	As per claim 1, Chishti substantially discloses a method of manufacturing an oral appliance (Chishti, see [0138] for manufacturing an oral appliance), the method comprising the steps of: a) preparing a three-dimensional electronic model of the patient’s dentition (Chishti, see [0076] and [0108] for building a 3D model of the patient’s dentition), b) manipulating the three-dimensional model of the patient's dentition to obtain an appliance data set (Chishti, see [0090]-[0092] for manipulating the three-dimensional model of the patient's dentition to obtain a data set), and c) manufacturing a dental appliance in accordance with the appliance data set (Chishti, see [0088]-[0092] and [0136] for fabricating a dental appliance in accordance to the data set). Chishti does not explicitly disclose subtracting dentition from an image of a solid block to obtain a data set. 
	However, Decker in an analogous art discloses subtracting dentition from an image of a solid block to obtain a data set (Decker, see [0067] and [0111] for subtracting dentition from an image of a blank (i.e. solid block) to obtain a data set).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

	As per claim 2, the rejection of claim 1 is incorporated, Decker further discloses the step of superimposing an image of a solid block over one of upper or lower dentition of the patient prior to the subtracting step (Decker, see [0067], [0109] and [0111] for Boolean subtraction of the upper/lower dentition from the blank, it is noted that superimposing of the blank to the upper/lower dentition of the patient prior to the actual subtraction must be performed for Boolean subtraction).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

	As per claim 7, the rejection of claim 1 is incorporated, Decker further discloses wherein the solid block has a shape that approximates the shape of the desired dental appliance (Decker, see [0109]-[0111] for the blank has a U shape that approximates the shape of the dental appliance).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

	As per claim 8, the rejection of claim 2 is incorporated, Decker further discloses wherein the solid block is superimposed such that the gingival surface of the solid block is at approximately the height of contour of a molar tooth of the dentition (Decker, see [0109]-[0118] for performing Boolean subtraction of the upper/lower dentition from the blank such that the gingival surface of the splint blank is at approximately the height of contour of a molar tooth).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 9, rejection of claim 1 is incorporated, Chishti further discloses repeating steps for the other of the patient’s upper or lower dentition (Chishti, see [0177] for repeating the same steps for the other of the patient's dentition).

As per claim 12, the rejection of claim 1 is incorporated, Chishti further discloses wherein the digitized data set is obtained from scanning a model of the patient’s dentition (Chishti, see [0018] and [0076]).

As per claim 13, the rejection of claim 1 is incorporated, Decker further discloses mathematically adding the image of an appliance design feature to the appliance data set (Decker, see [0109]-[0112] for adding the image of an appliance design feature to the data set).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 15, the rejection of claim 13 is incorporated, Decker further discloses the appliance design feature is selected from the group consisting of edentulous (Decker, see [0131]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 16, the rejection of claim 1 is incorporated, Decker further discloses the appliance is manufactured automatedly by a method selected from the group consisting of three-dimensional printing (Decker, [0130]).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 17, the rejection of claim 1 is incorporated, Decker further discloses an oral appliance manufactured by the method (Decker, [0130]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 18, the rejection of claim 1 is incorporated, Decker further discloses a method of treating a condition in a patient, the method comprising: identifying a patient in need thereof (Decker, [0146] and [0019]), obtaining an oral appliance manufactured by the method of claim 1 (Decker, [0130]), and positioning the oral appliance in the patient’s mouth, such that the condition is treated (Decker, [0027] and [0032]), wherein the condition is one in which the repositioning of the patient’s dentition treats the condition (Decker, [0008]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

As per claim 19, the rejection of claim 18 is incorporated, Decker further discloses the condition is selected from the group consisting of sleep apnea (Decker, [0008]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Decker into the method of Chishti. The modification would be obvious because one of the ordinary skill in the art would want to fabricate an oral splint by performing one facial bone CT scan, digitally reducing the fractures, and printing the custom splint (Decker, [0046]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chishti, in view of Decker, further in view of US 20150245890 to Wouters et al. (hereinafter “Wouters”).

As per claim 14, the rejection of claim 13 is incorporated, the combination of Chishti and Decker does not explicitly disclose the appliance accessory is selected from the group consisting of removable sleeve. However, Wouters in an analogous art discloses the appliance accessory is selected from the group consisting of removable sleeve (Wouters, see [0092]-[0097]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wouters into the above combination of Chishti and Decker. The modification would be obvious because one of the ordinary skill in the art would want to provide a modern treatment workflow for producing a dental splint (Wouters, [0015]).

Allowable Subject Matter
Claim 20 would be allowable if the double patenting rejection, set forth in this Office action, is overcome.
Claims 3-6 and 10-11 would be allowable if the double patenting rejection, set forth in this Office action, is overcome, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20080286712 discloses a method/system for quickly arriving at a pre-set-up for the orthodontic treatment of a patient based up on the user specified parameters; and thereafter enabling the user in interactively arriving at a final, desired treatment set-up for the patient. Several sub-operations are disclosed for arriving at the orthodontic pre-set-up. These sub-operations can be arranged in a specific sequence for realizing the orthodontic treatment pre-set-up for a patient. According to another aspect of the invention, a global reference system is disclosed that enables consistent treatment planning. The global reference system prevents unintended tooth displacements caused as side effects to the desired tooth displacements.
	US20160184129 discloses mandibular advancement devices comprising an upper splint and a lower splint, where the upper splint comprises one or more upper fins, where each upper fin is located at a distance UD from back of the upper splint; the lower splints comprise one or more lower fins, where each lower fin is located at a distance LD from back of the lower splint; where the position of the upper and lower fins is unchangeable. Also disclosed are methods of reducing partial constriction of airway during sleep for a patient, the method comprising identifying a patient in need thereof; and administering to the patient the disclosed mandibular advancement device. Also disclosed are methods of manufacturing a mandibular advancement device, the method comprising obtaining measurements from a patient's dentition; digitally designing a mandibular advancement device; and milling the mandibular advancement device.
	US20170273763 discloses a method/system for creating a digital restoration design for the manufacture of a dental restoration for one or more of a patient's teeth where minimal manual interaction is required when setting the restoration margin line includes obtaining a digital 3D representation of the patient's unprepared teeth; obtaining a set of one or more digital teeth anatomies; arranging the digital teeth anatomies and the digital 3D representation according to a preferred relative arrangement and creating a digital restoration design including a restoration margin line, where the restoration margin line is derived at least partly from an intersection of the digital 3D representation and the digital teeth anatomies.

US20160270886 discloses a dental prosthesis and a process for design and manufacturing, incorporating a dental implant framework and veneering overlay that will be designed and manufactured simultaneously and permanently fixated to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117